EXHIBIT 99.1 February 2, 2010 2:00 p.m. Pacific Time Company Press Release SOURCE: Cowlitz Bancorporation CONTACTS: Richard J. Fitzpatrick, President and CEO Gerald L. Brickey, CFO (360) 423-9800 Cowlitz Bancorporation Announces Fourth Quarter 2009 Financial Results LONGVIEW, Wash., February 2, 2010/PRNewswire/ Flash Results Cowlitz Bancorporation (NASDAQ: CWLZ) (Numbers in Thousands, Except Per Share Data) Three Months Ended Twelve Months Ended December 31, December 31, September 30, December 31, December 31, Net Interest Income $2,691 $5,174 $3,669 $14,385 $21,895 Provision for Credit Losses 5,863 1,700 6,368 19,431 17,595 Noninterest Income 718 794 3,907 6,246 1,683 Noninterest Expense 7,633 3,152 5,270 23,765 19,413 Pre-tax Income (Loss) 1,116 Income Taxes - 429 - 8,921 Net Income (Loss) $687 Diluted EPS $0.13 Total Period End Loans $374,361 $346,100 $433,215 Total Period End Deposits $535,479 $523,771 $521,570 Cowlitz Bancorporation (NASDAQ: CWLZ) reported a net loss of $10.1 million, or ($1.96) per diluted share, for the quarter ended December 31, 2009 compared with net income of $687,000, or $0.13 per diluted share, during the same period of 2008. The current quarter’s results included the following charges: a $5.9 million provision for credit losses; a $1.8 million goodwill impairment charge and an increase in the deferred tax asset valuation allowance of $3.0 million. For the year ended December 31, 2009, the Company reported a net loss of $31.5 million compared with a net loss of $8.1 million for the year 2008. The full year 2009 results included the following charges: a $19.4 million provision for credit losses; a $1.8 million goodwill impairment charge and a deferred tax asset valuation allowance of $16.8 million. The non-cash goodwill impairment and deferred tax asset valuation charges did not have a significant effect on Cowlitz Bank’s regulatory ratios. “Our nonperforming assets declined this quarter, the first decline since nonperforming assets began increasing in the second quarter of 2008. However, we expect the next few quarters will remain challenging due to the weak economy, high levels of unemployment and continuing downward pressure on real estate values in the Pacific Northwest. The management team remains focused on reducing problem loans, maintaining liquidity and restoring the Bank’s regulatory capital,” stated Richard J. Fitzpatrick, President and CEO of Cowlitz Bancorporation and its wholly-owned subsidiary Cowlitz Bank. “Capital markets currently remain largely inaccessible to small and mid-size banks with our profile. Nevertheless, we will continue to work with our financial advisor to explore all available options for raising capital to strengthen the Bank.” At December 31, 2009, the Bank was adequately capitalized by regulatory standards. The table below illustrates the capital ratios for Cowlitz Bank. To Be Well-Capitalized Under Prompt For Capital Adequacy Corrective Action Actual Purposes Provisions Amount Ratio Amount Ratio Amount Ratio December 31, 2009 Total risk-based capital: Bank $ 30,620 8.16% $ 30,023 > 8.00% $ 37,529 > 10.00% Tier 1 risk-based capital: Bank $ 25,860 6.89% $ 15,012 > 4.00% $ 22,518 > 6.00% Tier 1 (leverage) capital: Bank $ 25,860 4.48% $ 23,087 > 4.00% $ 28,859 > 5.00% As reported in the Company’s Form 8-K filing today with the SEC, Cowlitz Bank entered into a formal order with its regulators.This order became effective January 27, 2010, and contained target dates to achieve certain objectives, as outlined in the Form 8-K filing. “Our depositors and shareholders can be assured that we remain an FDIC insured bank and all FDIC insured deposits will continue to be covered. The order does not impose any penalties or fines on our Bank.” said Richard J. Fitzpatrick, President and CEO of Cowlitz Bancorporation. “Our bank, like many in the Pacific Northwest, is facing challenges in this economy of unprecedented real estate devaluation and high unemployment. The order is an agreement between our regulators and the Bank for us to take certain steps to improve the condition of the Bank, such as reducing problem asset levels and increasing capital. We are in agreement with the FDIC on our ultimate goals, which will result in the improved condition and performance of the Bank. We have been addressing, and will continue to address, these areas of concern.” Mr. Fitzpatrick stated, “Most of the Bank’s loan portfolio has weathered the economic downturn well. Many loans in our real estate construction portfolio, however, have been adversely affected by the economy and depressed real estate values. The double digit unemployment rate in our market continues to have a negative effect on our customers and community. Cowlitz Bank continues to have significant liquidity with $139.8 million of cash and short-term investments at the end of 2009, as well as available borrowing capacity with the FHLB and the Federal Reserve. Despite the economic downturn, as a community bank, we will continue to work with our customers as they manage through this economic challenge.” With our customers’ protection, security and satisfaction foremost in our commitment to customer first bankingTM, Cowlitz Bank has chosen to continue to participate in the FDIC’s Transaction Account Guarantee Program where the entire amount in all noninterest-bearing deposit accounts for participating banks are fully guaranteed by the FDIC through June 30, 2010. This is in addition to, and separate from, the $250,000 coverage available under the FDIC’s general deposit insurance rules which are in effect until December 31, 2013. Net loans totaled $346.1 million at December 31, 2009, compared with $433.2 million at December 31, 2008, a decrease of approximately 20 percent. On a linked-quarter basis, loans decreased $28.3 million, or approximately 8 percent, from September 30, 2009. The loan reduction reflects management’s efforts to reduce real estate loans specifically, and total loans in general, to de-leverage the Bank and reduce capital requirements.
